Case: 14-10179      Document: 00512947997         Page: 1    Date Filed: 02/25/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10179
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 25, 2015
ROBERT WALTER BONNER,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

BOB ALFORD, Johnson County Sheriff, TONY RAY,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CV-2556


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Robert Walter Bonner, Texas prisoner # 1561662, seeks to appeal the
district court’s grant of the appellees’ motion for judgment on the pleadings
and, alternatively, motion for summary judgment dismissing his 42 U.S.C.
§ 1983 complaint. In his complaint, Bonner contended that the appellees
violated his Fourteenth Amendment due process rights while he was a pretrial


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10179    Document: 00512947997    Page: 2   Date Filed: 02/25/2015


                                No. 14-10179

detainee when, without a hearing, he was placed in administrative segregation
and was required to wear restraints during his criminal trial. He also asserted
that his placement in administrative segregation and confinement in an
unsanitary cell, where he was allegedly denied certain privileges and was
prevented from contacting his family and attorney, violated the Eighth and
Fourteenth Amendments.       Finally, he contended that his administrative
segregation and placement in restraints violated his equal protection rights.
      The district court determined that Bonner’s claims concerning his
confinement in an unsanitary cell and the denial of privileges and contact with
family and counsel were unexhausted. The district court held further that,
because Bonner failed to present evidence of constitutional violations, the
appellees were entitled to qualified immunity on his remaining claims.
      We review a district court’s order granting a Federal Rule of Civil
Procedure 12(c) motion for judgment on the pleadings de novo, using the same
standards applied to a Rule 12(b)(6) motion to dismiss. In re Great Lakes
Dredge & Dock Co., 624 F.3d 201, 209-10 (5th Cir. 2010). “The court shall grant
summary judgment if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
FED. R. CIV. P. 56(a). When, as here, the defendant officials plead qualified
immunity, the plaintiff bears the burden of rebutting the defense by
establishing a genuine dispute as to whether the officials’ conduct violated a
constitutional right of the plaintiff and whether that right was clearly
established at the time of the violation. Brown v. Callahan, 623 F.3d 249, 253
(5th Cir. 2010).
      Bonner argues that the district court erred in finding that his claim
regarding the unsanitary condition of his cell was unexhausted. Under the
PLRA, “[n]o action shall be brought with respect to prison conditions under



                                      2
    Case: 14-10179    Document: 00512947997     Page: 3   Date Filed: 02/25/2015


                                 No. 14-10179

section 1983 of this title, or any other Federal law, by a prisoner confined in
any jail, prison, or other correctional facility until such administrative
remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Bonner did
not follow the required grievance process by presenting his allegations
regarding the unsanitary condition of his cell in both steps of the Johnson
County Jail two-step grievance process, and he consequently failed to exhaust
that process. See Woodford v. Ngo, 548 U.S. 81, 90 (2006).
      With regard to his claim regarding his placement in administrative
segregation, this court has held that “absent extraordinary circumstances,
administrative segregation as such, being an incident to the ordinary life as a
prisoner, will never be a ground for a constitutional claim.” Pichardo v. Kinker,
73 F.3d 612, 612-13 (5th Cir. 1996).        The summary judgment evidence
established that Bonner was moved to administrative segregation out of a
concern for his safety due to the nature of the charges against him and his
impending trial and for the legitimate penological concerns of jail security. See
McCord v. Maggio, 910 F.2d 1248, 1251 (5th Cir. 1990).
      Bonner avers that the defendants were deliberately indifferent to his
safety when they placed him in administrative segregation. This deliberate
indifference claim and attendant specific factual allegations are raised for the
first time on appeal; the claim is not considered. See Stewart Glass & Mirror,
Inc. v. U.S. Auto Glass Discount Centers, Inc., 200 F.3d 307, 316-17 (5th Cir.
2000). To the extent that Bonner made any allegations in the district court
concerning deliberate indifference, his contentions did not show that prison
officials “knew of and disregarded an excessive risk to [his] health or safety.”
Gibbs v. Grimmette, 254 F.3d 545, 549 (5th Cir. 2001).
      Bonner’s claim regarding his placement in restraints is without merit.
The summary judgment evidence showed that Tony Ray was not personally



                                       3
    Case: 14-10179    Document: 00512947997     Page: 4   Date Filed: 02/25/2015


                                 No. 14-10179

involved in the decision to place him in restraints. See Johnson v. Dallas
Indep. Sch. Dist., 38 F.3d 198, 200 (5th Cir. 1994). Although Bob Alford
recommended to the trial court that Bonner be fitted with restraints due to the
nature of the charges pending against him and security concerns that existed
as a result of these charges, the ultimate decision to place Bonner in restraints
remained with the trial court. See United States v. Fields, 483 F.3d 313, 356-
57 (5th Cir. 2007). Accordingly, this claim is not legally supportable against
Alford.
      We also find without merit Bonner’s equal protection claim. Bonner
failed to state a “class of one” equal protection claim because his allegations
did not identify any similarly situated prisoners, nor did his allegations show
that he was intentionally treated differently from any other prisoners absent
a rational basis. See Village of Willowbrook v. Olech, 528 U.S. 562, 564-65
(2000).
      Because Bonner has failed to show that the appellees violated a clearly
established constitutional right, the appellees were entitled to qualified
immunity on Bonner’s claims. See Lytle v. Bexar County, Tex., 560 F.3d 404,
409 (5th Cir. 2009). The judgment of the district court is affirmed.
      AFFIRMED.




                                       4